DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-25 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, drawn to a method of treating liquid sulfur containing polysulfides and hydrogen sulfide, classified in section/class/subclass C01B 17/02+.
Claims 12-21, drawn to a liquid sulfur degassing system, classified in section/class/subclass B01J 19/00+.
Claims 22-25, drawn to a method for retro-fitting a decomposition zone to an existing degassing vessel, classified in section/class/subclass B01D 19/0063+.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed, a method of treating liquid sulfur containing polysulfides and hydrogen sulfide, can be practiced by another and materially different apparatus, such as a degassing device with continuous liquid sulfur stream and counterflow stripping gas without using a liquid level controller as taught by Louie (US 7,081,233 B2).
I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions as claimed have different function and effect in that one directs a method of treating liquid sulfur containing polysulfides and hydrogen sulfide, and the other directs a method for retro-fitting a decomposition zone to an existing degassing vessel. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions as claimed have different function and effect in that one directs a liquid sulfur degassing system, and the other directs a method for retro-fitting a decomposition zone to an existing degassing vessel. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) The inventions have acquired a separate status in the art in view of their different classification; 

(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

During a telephone conversation with Mr. Keith C. Rawlins on March 2, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Claim Objections
Claims 2, 3, 4 and 10 are objected to because of the following informalities:
the controlling the level of the liquid sulfur” since the limitation refers to controlling step in claim 1.
Claim 3 recites “controlling the level of the liquid sulfur” in line 1.  It is respectfully suggested to amend to “the controlling the level of the liquid sulfur” since the limitation refers to controlling step in claim 1.
Claim 4 recites “a stripping gas” in line 2.  It is respectfully suggested to amend to “the stripping gas” since the limitation refers to stripping gas in claim 1.
Claim 4 recites “a stripping gas” in line 2.  It is respectfully suggested to amend to “the stripping gas” since the limitation refers to stripping gas in claim 1.
Claim 10 recites “controlling the level of the liquid sulfur” in line 1.  It is respectfully suggested to amend to “the controlling the level of the liquid sulfur” since the limitation refers to controlling step in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites “an upper side” in lines 1-2. This is considered indefinite for the following reason: The basis for determining “upper” part is unspecified.  It is unclear to one skilled in the art how to determine the exact location or range of upper part along the degassing vessel. The instant specification does not teach how to determine the location or range of upper part along the degassing vessel. Therefore, for purposes of examination, the limitation “an upper side” recited in claim 8 will be considered to be expressed in “a location above the degassing vessel” or “a location upstream of the degassing vessel” until applicants further specify the limitation. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Voirin et al. (US 5,030,438, hereinafter “Voirin”).
In regard to claim 1, Voirin discloses a catalytic process for removing H2S and hydrogen polysulfides from liquid sulfur (Abstract), wherein the process comprises (Fig. 2; see the process description in col. 5, line 41 thru col. 6, line 33):
(i) Providing liquid sulfur through a conduit (23, Fig. 2) and contacting the liquid sulfur with stripping gas (48, Fig. 2) in a contact zone (space near the nozzles 37, 47, Fig. 2) of a degassing vessel (20, Fig. 2).
(ii) The treated liquid sulfur is continuously drawn off through the conduit (49, Fig. 2) arranged to communicate with pump (44, Fig. 2) of the atomization system (43, Fig. 2). 
(iii) The level of sulfur in vessel (20, Fig. 2) can be controlled by a level control means and control value in line (49, Fig. 2), not shown (col. 6, lines 31-33).
But Fenderson does not explicitly disclose steps of determining a level of the liquid sulfur in the degassing vessel.
However, in order to control the level of sulfur in vessel, one skilled in the art would have reasonably expected the step of determining a level of the liquid sulfur in the degassing vessel is inherently disclosed in the step of controlling the level of sulfur in the vessel by a level control means and control value in line (49, Fig. 2) as taught by Voirin. 
Therefore, the step of determining a level of the liquid sulfur in the degassing vessel is considered obvious over teachings of Voirin that the level of sulfur in vessel (20, Fig. 2) can be controlled by a level control means and control value in line (49, Fig. 2), not shown (col. 6, lines 31-33).

In regard to claim 2, Voirin is silent the formation of froth in the degassing vessel (20, Fig. 2). However, since Voirin explicitly discloses the level of sulfur in vessel (20, Fig. 2) can be 

In regard to claim 3, Voirin discloses the treated liquid sulfur is continuously drawn off through the conduit (49, Fig. 2) arranged to communicate with pump (44, Fig. 2) of the atomization system (43, Fig. 2). The level of sulfur in vessel (20, Fig. 2) can be controlled by a level control means and control value in line (49, Fig. 2), not shown (col. 6, lines 28-33).

In regard to claim 4, Voirin discloses before contacting the liquid sulfur with a stripping gas in the compartments (31, 41, Fig.2) contacting the liquid sulfur with a decomposition catalyst in the compartment (21, Fig. 2) (col. 6, lines 8-14).

In regard to claim 5, Voirin discloses contacting the liquid sulfur with a decomposition catalyst in the compartment (21, Fig. 2) (col. 6, lines 8-14) in the presence of a mechanical agitation system (26, Fig. 2) (col. 5, lines 58-59) which directs there is a fluidized catalyst bed in the compartment (21, Fig. 2). 

In regard to claim 6, Voirin discloses the fluidized catalyst bed in the compartment (21, Fig. 2) in the degassing vessel (20, Fig. 2) is located above, or upstream of, the contact zone (space near the nozzles 37, 47, Fig. 2) of a degassing vessel (20, Fig. 2).

Voirin discloses the fluidized catalyst bed in the compartment (21, Fig. 2) in the degassing vessel (20, Fig. 2) is located above (upstream) the contact zone (space near the nozzles 37, 47, Fig. 2) of a degassing vessel (20, Fig. 2) which meets the limitation “an upper side of the degassing vessel” that is interpreted as “a location upstream of the degassing vessel”. 

In regard to claim 9, Voirin discloses the fluidized catalyst bed in the compartment (21, Fig. 2) in the degassing vessel (20, Fig. 2), and the contact zone is located in the different compartment (31, 41, Fig. 2) (space near the nozzles 37, 47, Fig. 2) of a degassing vessel (20, Fig. 2). The liquid sulfur from the first compartment (21, Fig. 2) passes to the second compartment (31, Fig. 2) or third compartment (41, Fig. 2) in this series of reaction vessels.  Choosing the first compartment (21, Fig. 2) as “a second vessel”, the second and third compartment (31, 41, Fig. 2) as “a degassing vessel” is considered prima facie obvious because this simply involves selecting a known liquid sulfur treating reactor (i.e., reaction compartment) in a known process.  The process scheme in Fig. 2 discloses the recited limitation in claim 9. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voirin as applied to claim 1 above, and further in view of Fenderson et al. (US 2018/0319662 A1, hereinafter “Fenderson”).
In regard to claim 7, Voirin does not explicitly disclose the catalyst bed is a ring-shaped catalyst bed. 
Fenderson discloses contemplated systems and methods for removing polysulfides and hydrogen sulfide from liquid sulfur of a Claus plant include (a) physically separated steps of catalytic decomposition of polysulfides and gas stripping, or (b) use of the stripping gas as the continuous phase in a packed column with decomposition catalyst to so avoid catalyst attrition (Abstract; Fig. 2; paragraphs [0025]-[0026]). Fenderson discloses the catalyst bed is a ring-shaped catalyst bed (paragraph [0025], ring shaped catalyst bed of decomposition section).
It is noted that both the Voirin and Fenderson references direct systems and methods for removing polysulfides and hydrogen sulfide from liquid sulfur of a Claus plant 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Voirin to provide the catalyst bed is a ring-shaped catalyst bed as taught by Fenderson, because (1) this involves application of a known polysulfide decomposition catalyst to improve a known liquid sulfur treating process to yield predictable results and (2) Fenderson discloses the catalyst bed is a ring-shaped catalyst bed in the process for removing polysulfides and hydrogen sulfide from liquid sulfur (paragraph [0025]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Voirin as applied to claim 1 above, and further in view of Johnson (Choices in automated level detection: Part 1, 2013, Process Technology, www.processonline.com.au).
In regard to claim 10, Voirin does not explicitly disclose determining the level of the liquid sulfur in the degassing vessel comprises: measuring a second level of the liquid sulfur in a level bridle that is fluidly connected to the degassing vessel; and determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle. 
Johnson is in the field of level detection (Title) and teaches determining a level of the liquid in a vessel (pages 2, 4 and 5) and controlling the level of the liquid in a vessel based on the step of determining by using tank bridles (page 5, see the section titled Method of interfacing).  
It is noted that both the Voirin and Johnson references direct a measurement of liquid level and controlling the liquid level based on the liquid level measurement. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Voirin, in view of Johnson, to provide measuring a second level of the liquid sulfur in a level bridle that is fluidly connected to the degassing vessel; and determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle, because (1) this involves application of a known liquid level measurement technique to improve a known liquid sulfur treating process to yield predictable results and (2) Johnson teaches step of determining a level of the liquid in a vessel (pages 2, 4 and 5) and controlling the level of the liquid in a vessel based on the step of determining by using tank bridles (page 5, see the section titled Method of interfacing).  

In regard to claim 11, Johnson teaches the level bridle is fluidly connected to the degassing vessel by a first conduit and a second conduit, wherein the first conduit is in fluid communication with the liquid sulfur in the degassing vessel, wherein the second conduit is in fluid communication with a vapor space of the degassing vessel (Johnson, Page 6, Figure 2, which shows bridle, to which level instrument is attached, is connected to first and second conduit on the vessel. Further considering vapors to be in upper section and liquid at lower section, so first conduit (lower one) is connected to liquid phase and second conduit (upper one) Voirin with the teaching of Johnson for the purpose to overcome turbulence and foam (Johnson, page 5)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772